MEMORANDUM**
Zikun Chang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision adopting and affirming the immigration judge’s (“IJ”) denial of Chang’s applications for asylum, withholding of removal under 8 U.S.C. § 1231(b)(3), and withholding of removal under the Convention Against Torture (“CAT”). We lack jurisdiction to review the IJ’s determination that Chang is ineligible for asylum because she failed to apply within one year of arriving in the United States. See 8 U.S.C. § 1158(a)(3); see also Hakeem, v. INS, 273 F.3d 812, 815 (9th Cir.2001). Under 8 U.S.C. § 1252, we have jurisdiction to review the IJ’s denial of withholding of removal under section 1231(b)(3) and under CAT. We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and we dismiss the petition in part, and deny it in part.
The IJ observed that Chang’s answers to questions were frequently non-responsive and her demeanor in responding on cross-examination indicated that she was reciting from a script she had memorized. We give “special deference” to a credibility determination based on demeanor. Id. at 1151. We find no reason to discount the IJ’s reliance on Chang’s demeanor and conclude that substantial evidence supports the IJ’s denial of relief. See id.
Chang’s contention that the BIA’s summary affirmance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir .2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.